Citation Nr: 1707809	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  08-22 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for bilateral pes planus prior to January 20, 2012.

2.  Entitlement to a disability rating greater than 30 percent for bilateral pes planus from January 20, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U. S. Army from November 1989 until March 1990, and from September 1990 until July 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Winston-Salem, North Carolina Regional Office (RO).

In November 2011, the Board remanded the claims on appeal for further evidentiary development.  In a September 2012 rating decision, the RO increased the rating for bilateral pes planus to 30 percent effective January 20, 2012.  As this increase did not constitute a full grant of the benefits sought, the Veteran's claims for higher evaluations remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In August 2014, the Board denied the Veteran's claim for increased ratings for bilateral pes planus.  The Veteran appealed that decision.  In April 2015, based on a Joint Motion for Partial Remand (JMR), the U.S. Court of Appeals for Veterans Claims (Court) issued an Order vacating the Board's August 2014 decision, and remanded the claims to the Board for further development and readjudication.  In June 2015, the Board issued a remand requesting that the Agency of Original Jursidiction (AOJ) collect relevant outstanding treatment records, schedule a new VA examination to address matters not clearly addressed in the Veteran's previous January 2012 VA examination, and readjudicate the issues on appeal in light of the concerns raised in the JMR.

For the reasons set forth below, the Veteran's claims for an increased rating for bilateral pes planus are denied.

	



FINDINGS OF FACT

1.  Prior to January 20, 2012, the Veteran's bilateral pes planus did not manifest objective evidence of marked deformity or characteristic callosities.  The Veteran's swelling and pain on manipulation and use are not reflected on the record as more than moderate. 	

2.  Since January 20, 2012, the Veteran's bilateral pes planus with associated plantar fascial fibromatosis, plantar fasciitis, and metatarsalgia has been no more than severe, with objective evidence of limited deformity, as well as of pain on use, but not of marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achilles on manipulation. 


CONCLUSIONS OF LAW

1. Prior to January 20, 2012, the criteria for a rating in excess of 10 percent for bilateral pes planus were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5276-5284 (2016).

2. Since January 20, 2012, the criteria for a rating in excess of 30 percent for bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5276-5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for bilateral pes planus and associated disabilities was initiated in July 1996.  An October 1996 VA examination diagnosed the Veteran's pes planus and in March of 1997 the Veteran was awarded service connection for pes planus and rated at 10 percent.  In March 2006, the Veteran filed his increased rating claim.

I.  Increased Ratings

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2014).  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27 (2016).   It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § §  4.1, 4.2 (2016).

If there is a question as to which disability rating to apply to a Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function, however, are expected in all instances.  38 C.F.R. § 4.21 (2016).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.   Francisco v. Brown, 7 Vet. App. 55 (1994).   Nonetheless, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings where indicated by the evidence of record. See, e.g., Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment. 38 C.F.R. § 4.410 (2016).

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107 (a) (West 2014).   In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107 (b) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

A.  Pes Planus

The Veteran's bilateral pes planus, also known as flatfoot, is currently evaluated under Diagnostic Code 5276.   Under Diagnostic Code 5276, a 10 percent rating is warranted for a moderate degree of disability, characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo achilles, and pain on manipulation and use of the feet. 

Severe bilateral pes planus, the 30 percent rating level, is characterized by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, and characteristic callosities. 

Pronounced bilateral pes planus, awarded a 50 percent rating, is evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a (2016), Diagnostic Code 5276 (2016).  

Another potentially applicable Diagnostic Code is 5284, for "Foot injuries, other." Under Diagnostic Code 5284 a 10 percent rating is assigned for moderate symptoms, and a 20 percent disability rating is assignable for symptomatology which is moderately severe.  A 30 percent disability rating is assignable for symptomatology which is severe.  See 38 C.F.R. § 4.71 (2016), Diagnostic Code 5284.  The note following that Diagnostic Code provides that a 40 percent evaluation is assigned for loss of use of the foot.  Id.

The Board observes that words like "moderate," "marked," "severe" and "pronounced" as used in the various diagnostic codes are not defined in VA's Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, because Diagnostic Code 5276 is not predicated on a limited range of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7 (1996).

B.  Increased Rating for Pes Planus Prior to January 20, 2012 

The Veteran's initial rating reflected the severity of disability described in his then-most-recent October 2006 VA examination.  The Veteran reported "tingling of the toes," and pain generally on a scale of 3 out of 10, sometimes rising to 4 at night after prolonged standing.  The Veteran denied the use of shoe inserts, braces, or orthotics.  He worked in sales, and reported foot pain if he was on his feet for an extended period of time.  This pain was his primary limiting factor.  He exhibited full range of motion and no evidence of pain, instability, or weakness.  He had normal gait, supination, and pronation.  There was no deformities, and he was able to stand and walk without difficulty.  The associated radiology exam produced X-rays revealing "minimal pes planus deformity," and  no fracture or dislocation for either his right or left foot.  His left foot was characterized as "normal" with well-maintained joint space.   His pes planus resulted in 3 degrees of valgus of the Achilles tendon, correctible passively without pain.    

In May 2007, the Veteran went to the emergency room due to low back pain, but also complained of a history of flat feet with pain on walking.  He was given pain medication and insoles.

In his August 2007 notice of disagreement with the disability rating, the Veteran described his pain as "chronic" and noted that he was "restricted from some activities and functions" due to his feet.  He also reported swelling and stiffness of his feet, with limited motion of his joint and degenerative joint disease of both feet.  A May 2006 buddy statement reported his friend's observation that the Veteran's pes planus had worsened over a period of 17 years.   Additionally, there are a few passing mentions of the Veteran's foot condition in his private Fayetteville Family Medical Care treatment records.  Notably, a September 2008 VA record noted the Veteran was coaching football.  In February 2010, he complained of numbness in his feet and hand, without diagnosis.  In November 2011, he reported that the pain in his feet was "a lot better after foot inserts."  In July 2011, he complained of shin splints with running, but reported he liked his foot inserts.    

Nothing in the record, however, approaches describing the disability as reflecting symptoms of swelling and marked deformity, or anything more than limited pain on manipulation and use.  There is no mention of callosities.  None of the noted symptoms are more than moderate.

The Board considered if a different Diagnostic Code may provide the Veteran with a higher rating during the period under consideration, but has found that no higher rating is available.  The Veteran's pes planus was no more than a moderate injury, given he had no objective pain with motion of his foot, no swelling, a normal gait, and no deformity.  Thus an increased rating under Diagnostic Code 5284 is not warranted.  For the period under consideration, there is also no evidence of record that the Veteran has malunion or nonunion of bones in his feet, claw foot, weak foot, metatarsalgia, hallux rigidus, hallux valgus, or hammer toe to warrant either increased or separate ratings under the Diagnostic Codes for these disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-5283.    

In light of the foregoing, the Board denies the Veteran's claim for a rating increase beyond 10 percent for his pes planus prior to January 20, 2012.

C.  Increased Rating for Pes Planus Since January 20, 2012

In a January 2012 VA examination, the Veteran was diagnosed with bilateral pes planus, metatarsalgia, and plantar fascial fibromatosis.  He stated he had an arch to his feet when he entered service, and he ran track in college, but that his foot pain began in 1993 after he jumped off a vehicle.  The examiner noted that the Veteran had been recently provided custom inserts, and that the Fayetteville VAMC Podiatry Service characterized the progression of his foot pains as metatarsalgia and plantar fascial firbomatosis.  The examiner also noted accentuated pain on use and manipulation of both feet.  Swelling on use was also indicated for both feet.  While not having the "characteristic callosities" of the severe rating level in DC 5276, the examiner did report inward bowing of the Achilles' tendon and decreased longitudinal arch height on weight-bearing.  The Veteran did not have extreme tenderness of plantar surface, objective evidence of marked deformity, marked pronation, weight-bearing line which fell over or medial to the great toe, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  X-rays did not reveal traumatic arthritis, and did not show osseous abnormality.  The Veteran noted that he was a full time student, but stated that he did not think he could go back to his employment as a salesman, but that he hoped to find employment that does not require prolonged standing or walking. 

In a June 2014 statement, the Veteran argued that he was entitled to a higher rating for his pes planus based upon his flare-ups of symptoms, which included spasms with manipulation.

A March 2016 VA examination offers a clear opinion that the Veteran's metatarsalgia and plantar fascial fibromatosis constitute a progression of the earlier service-connected disability, pes planus, and it establishes the date of diagnosis for both those conditions as January 20, 2012, the date of the VA examination.  Additionally, the examiner diagnoses plantar fasciitis, with a 2016 diagnosis date, presumably intended to reflect the date of his own examination.

In May 2016, the RO granted service connection for metatarsalgia, assigning a separate 10 percent rating, effective January 20, 2012.  Whereas plantar fasciitis and plantar fascial fibromatosis do not have their own rating sections in the diagnostic code, metatarsalgia does:  DC 5279.  The metatarsalgia rating section has no specification of symptomatology, and is the same blanket 10 percent rating regardless of whether the metatarsalgia is unilateral or bilateral (the Veteran's is bilateral).

With respect to all four conditions relating to the Veteran's feet described in the March 2016 VA examination - pes planus, plantar fasciitis, plantar fascial fibromatosis and metatarsalgia, all diagnosed as bilateral - the examiner indicates that since the Veteran's symptoms at present, as well the characterizations of those symptoms in his earlier medical examinations, are generalized, it is not possible to isolate specific symptoms and associate them with specific conditions.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability. See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998).  As noted above, the Veteran is already in receipt of a separate 10 percent rating for metatarsalgia.  All of the Veteran's remaining symptoms, including potentially those related to the plantar fasciitis and plantar fascial fibromatosis, must  be evaluated under the rating schedules as though attributable to the service-connected pes planus.    

At the March 2016 VA examination, the Veteran reports that his foot condition began with pain at the bottom of the feet in his arches and that his condition had gotten worse.  He experiences more frequent pain with walking and standing.  He indicates that he had used a cane since November 2015 and that he wore inserts, which did not help.  He states that his pain was a 10/10 in intensity.  He reports having swelling and tingling in the feet.  The Veteran reports no flare-ups, but he describes pain in the arches of his feet.

Upon examination, the examiner reports pain on use, but not on manipulation, of the feet.  There is no indication of swelling on use or characteristic calluses.  There is decreased longitudinal arch height of both feet on weight-bearing.  While, with respect to both feet, the weight-bearing line falls over or medial to the great toe, there are no other lower extremity deformities.  In addition, there is no marked pronation, inward bowing, or marked inward displacement and severe spasm of the Achilles tendon, some of the specified symptoms of the 50 percent, or "Pronounced," rating level under DC 5276.   Another of these symptoms - extreme tenderness of plantar surfaces of the feet - is also noted by the examiner to be absent.              

The examiner reports no limitation of motion or functional loss due to pain or to weakness, fatigability or incoordination.  He notes that there was only mild tenderness to palpation on the plantar aspect of the foot.  The examiner notes that any functional loss that might occur were the foot to be used repeatedly over time or during flare-ups would need to be evaluated in that context.   The examiner also opines that the diagnosed conditions don't impact the Veteran's ability to perform any type of occupational task despite acknowledging that in an earlier examination the Veteran noted an inclination to look for work not requiring substantial standing or walking.  Although the Veteran is noted as using orthotics and arch supports and to possess a cane, the examiner points out that the Veteran can walk appropriately without their use.  The examiner also notes that the base of the Veteran's cane does not reflect constant use since being obtained in November of 2015.  Regarding the plantar fascial fibromatosis, the examiner finds that it is mild in severity and does not chronically compromise weight bearing.  Finally, the examiner observes no fracture or other significant bone, joint or soft tissue abmormality in either foot.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.).

Here, the Board finds that the Veteran's statements regarding his symptoms are mostly credible.  He has consistently complained of pain, and has used custom orthotics since at least 2009.  He has recently reported that he has foot spasms with manipulation; however, there is no objective evidence of spasms during his most recent VA examinations or throughout his treatment records.  He has also reported that he had degenerative joint disease of the feet and traumatic arthritis of the feet.  The Veteran is not competent to diagnose these disabilities, and medical evidence (including two sets of x-rays) shows that he does not have arthritis.  The Board also acknowledges the Veteran's statements at his March 2016 VA examination that he has used a cane since November 2015 and that his orthotics and arch supports did not relieve the symptoms of his feet.  However, the March 2016 examiner indicated that the Veteran can walk appropriately without the use of assistive devices.  He also noted that the base of the Veteran's cane did not reflect constant use since being obtained in November of 2015.    

The January 20, 2012 and March 2016 VA examinations revealed that the Veteran's pes planus and associated disabilities were no more than severe.  The examinations revealed accentuated pain on use, swelling, inward bowing of the Achilles tendon, decreased arch height on weight-bearing, and weight-bearing line over or medial to the great toe.  There was no objective evidence of marked deformity, characteristic callosities, extreme tenderness of plantar surfaces of the feet, marked pronation, or inward displacement or severe spasm of the tendo Achilles on manipulation.  Thus, the Veteran's symptoms, beginning on January 20, 2012, fell between the rating for moderate and severe pes planus.  The Veteran has been provided with the higher of the two ratings, and the medical evidence of record does not support an increased rating.  The Veteran has reported that during flare-ups of pain he has severe spasm of the tendo Achilles; however, he did not report this symptom to, and this symptom has not been noted by a medical care provider.  Indeed, objective testing during the January 2012 and March 2016 VA examinations found that there was no spasm with manipulation.  Furthermore, the Veteran does not have any additional symptoms which are similar to the criteria listed for pronounced flatfeet.  While the Veteran reports increased severity of pain, reporting an intensity of ten out of ten, the most recent VA examination indicates that the Veteran had only mild tenderness to palpation of the plantar aspects of the feet.  VA treatment records also reveal that he is able to run on the treadmill with his inserts and coach football.  He was also noted to have a normal gait during his VA examinations.  The Board acknowledges the Veteran's assertions at his March 2016 VA examination that his foot disability was not improved by orthopedic shoes or appliances.  However, as noted above, the Veteran's foot disability is not characterized by marked deformity, characteristic callosities, extreme tenderness of plantar surfaces of the feet, marked pronation, or inward displacement or severe spasm of the tendo Achilles on manipulation, and therefore more nearly approximates the diagnostic criteria for a 30 percent rating under Diagnostic Code 5276.        
  
The Board considered if a different Diagnostic Code may provide the Veteran with a higher rating during the period under consideration, but has found that no higher rating is available.  Diagnostic Code 5284 does not provide a rating in excess of 30 percent.  Thus an increased rating under Diagnostic Code 5284 is not warranted.  For the period under consideration, there is also no evidence of record that the Veteran has malunion or nonunion of bones in his feet, claw foot, weak foot, hallux rigidus, hallux valgus, or hammer toe to warrant either increased or separate ratings under the Diagnostic Codes for these disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5280-5283.  Regarding whether separate ratings are warranted for the Veteran's bilateral metatarsalgia, plantar fascial fibromatosis, and plantar fasciitis under Diagnostic Code 5284, the Veteran is being separately compensated for his metatarsalgia under Diagnostic Code 5279.  Therefore, considering the metatarsalgia under Diagnostic Code 5284 would result in pyramiding.  The evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993); see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  Regarding the plantar fasciitis and plantar fascial fibromatosis, the March 2016 VA examiner determined that he could not isolate specific symptoms and associate them with specific conditions.  Therefore, any symptoms that may be attributable to these disabilities have been contemplated as part of the bilateral pes planus under Diagnostic Code 5276.  Moreover, to the limited extent that the VA examiner was able to isolate the symptoms of the plantar fascial fibromatosis, he found that it was mild in severity and did not chronically compromise weight bearing.  Diagnostic Code 5284 provides a minimum 10 percent rating for a foot injury that is moderate in severity.  Given that the plantar fascial fibromatosis was only mild in severity, a separate rating under Diagnostic Code 5284 would not be warranted.             

The Board thus denies the Veteran's claim for an increased rating above 30 percent for the period since January 20, 2012.

D.  Extra-schedular and Rice Consideration

The Board must also determine whether evaluation according to the established schedule of disability ratings is inadequate, thus requiring the RO to refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of  an "extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321 (b)(1) (2016) . 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).   If there is an exceptional or unusual disability picture,  the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id., at 115-116. When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.   Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321 (b)(1) (2016) ; Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations noted above are adequate. The symptoms of the Veteran's pes planus and associated conditions are contemplated by the schedular criteria and additional higher ratings are available.  The Board has also considered different rating criteria (DC 5284 for "Foot injuries, other"), to further contemplate any subjective complaints and symptoms.  The record shows no marked interference with employment or frequent hospitalization for the purposes of an extraschedular rating.  As the rating schedules are adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the January 2012 VA examination, the examiner noted that the Veteran, who at the time had taken the year to return to school, indicated that he did not feel he could return to his former position in sales and marketing, but hoped to find a situation not requiring prolonged standing or walking.  Additionally, the March 2016 VA examiner found that the diagnosed conditions did not impact the Veteran's ability to perform any sort of occupational task.  The Board therefore finds that no claim of TDIU was raised by the record.

II.  Duties to Notify and Assist

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § § 5100, 5102, 5103, 5103A, 5106, 5107, and 5126), have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In March 2006, prior to its issuance of the rating decision on appeal, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim,  including notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The March 2006 letter was time- and content-compliant. See 38 C.F.R. § 3.159 (b)(1); see also,  Dingess/ Hartman v. Nicholson, 19 Vet. App.  473 (2006). 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim. He was afforded VA examinations and all relevant evidence was obtained. The evidence contains VA treatment records, private treatment records, VA examinations reports, and service treatment records. The Veteran has not indicated that the VA is missing any relevant records, has not provided any additional releases for the VA to obtain any outstanding private treatment records, and has not provided any additional records himself.  As the Veteran has not indicated that there are any deficiencies in the record, the VA has fulfilled its duty to assist the Veteran in obtaining all identified records. 

The Board remanded the claims multiple times so that the Veteran could be afforded current medical examinations. These examination reports have yielded sufficient information to rate his disabilities. 

In sum, there is no additional evidence or notice that would be reasonably likely to aid the Veteran in substantiating his claim. See 38 C.F.R. § 3.159 (c)(2016). 


ORDER


Entitlement to a disability rating greater than 10 percent for bilateral pes planus prior to January 20, 2012 is denied.

Entitlement to a disability rating greater than 30 percent for bilateral pes planus since January 20, 2012 is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


